Title: From George Washington to Major Benjamin Tallmadge, 24 September 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Sir
          Head Quarters West-point 24th Sepr 1779.
        
        I this morning received your letter of the 22d with its several inclosures.
        It is not my opinion that Culper Junr should be advised to give up

his present employment. I would imagine that with a little industry he will be able to carry on his intelligence with greater security to himself, and greater advantages to us—under cover of his usual business, than if he were to dedicate himself wholly to the giving of information. It may afford him opportunities of collecting intelligence, that he could not derive so well in any other manner. It prevents also those suspicians which would become natural should he throw himself out of the line of his present employment. He may rest assured of every proper attention being paid to his services.
        One thing appears to me deserving of his particular consideration; as it will not only render his communication less exposed to detection, but relieve the fears of such persons as may be entrusted with its conveyance to the second link in the chain—and of course very much facilitate the object we have in view. I mean that he should occasionally write his information on the blank leaves of a pamphlet—on the first second &c. pages of a common pocket book—on the blank leaves at each end of registers for the year—almanacks, or any new publication—or book of small value. He should be determined in the choice of these books, principally by the goodness of the blank paper as the ink is not easily legible unless it is on paper of a good quality. Having settled a plan of this kind with his friend, he may forward them without risque of search, or the scrutiny of the enemy—as this is chiefly directed against paper made up in the form of letters.
        I would add a further hint on this subject. Even letters may be made more subservient to his communications, than has been yet practiced. He may write a familiar letter on domestic affairs, or on some little matters of business to his friend at Satuket or elsewhere, interlining with the stain his secret intelligence, or writing it on the opposite blank side of the letter. But that his friend may know how to distinguish these from letters addressed solely to himself—he may always leave such as contain secret information without a date or place (dating it with the stain); or fold them up in a particular manner, which may be concerted between the parties. This last appears to be the best mark of the two, and may be the signal for their being designed for me.
        The first mentioned mode however, or that of the books, appears to me the one least liable to detection. I am sir Your most obedient and humble servt
        
          Go: Washington
        
      